Case 1:19-cv-00025-JAO-RT Document 39 Filed 10/10/19 Page 1 of 2                 PageID #: 211




                     UNITED STATES COURT OF APPEALS                              FILED
                               FOR THE NINTH CIRCUIT                              OCT 10 2019
                                                                              MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS
 JANET C. HOWELL,                                    No.    19-16236

                 Plaintiff-Appellant,                D.C. No.
                                                     1:19-cv-00025-JAO-RT
  and                                                District of Hawaii,
                                                     Honolulu
 LETICIA TAMAYO; AUNTY'S MARKET
 CHINA TOWNHAWAIILLC.,                               ORDER

                 Plaintiffs,

   v.

 AMOGUIS CLANS; et al.,

                 Defendants-Appellees.

 Before: CANBY and CHRISTEN, Circuit Judges.

        On July 31 , 2019, the court denied petitioner's motion for the appointment

 of counsel. The July 31 , 2019 order stated that no motions for reconsideration,

 clarification, or modification from the denial of counsel would be filed or

 entertained. Accordingly, the court declines to entertain appellant' s motion for the

 appointment of counsel contained in Docket Entry No. 7.

        The request to disqualify Judges Canby and Christen, contained in Docket

 Entry Nos. 7 and 9, is denied.




 KAM/MOATI
                 Case: 19- 16236, 10/ 10/2019, ID: 11460744, DktEntry: 11, Page 1 of2
Case 1:19-cv-00025-JAO-RT Document 39 Filed 10/10/19 Page 2 of 2                PageID #: 212




       Appellant's filing at Docket Entry No. 10 is referred to the panel that will be

 assigned to decide the merits of this appeal for whatever consideration the panel

 deems appropriate.

       The request for an extension of time (Docket Entry No. 8) is denied. The

 opening brief is due November 20, 201 9. Because there is no appearance by

 appellees, briefing will be complete upon the filing of the opening brief.




 KAM/MOATI                                   2                                        19-16236


                Case: 19-16236, 10/ 10/2019, ID: 11460744, DktEntry: 11, Page 2 of2
